 1324 NLRB No. 1421The original election was conducted on September 27, 1996. TheUnion filed timely objections. Following a hearing on the objections,
the hearing officer issued a report recommending that the Union's
second objection be sustained and that the election be set aside and
a new election held based on the Respondent's election day surveil-
lance of the Union's lawful leafleting and electioneering activities.
The Respondent filed exceptions to the hearing officer report. There-
after, on May 30, 1997, the Board issued a Decision and Direction
of Second Election adopting the hearing officer's findings and rec-
ommendations. The second election was held June 27, 1997.2Although the Respondent's answer denies the appropriateness ofthe unit, the Respondent stipulated to the unit in the underlying rep-
resentation proceeding. Accordingly, the Respondent is precluded
from contesting the appropriateness of the unit in the instant pro-
ceeding.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Temple Inland Food Service Corporation andWarehousemen's Union Local 17, International
Longshoremen's and Warehousemen's Union,
AFL±CIO. Case 20±CA±27955October 31, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and first amended charge filedon August 4 and 11, 1997, the General Counsel of the
National Labor Relations Board issued a complaint on
August 14, 1997, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 20±RC±
17185. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint and asserting af-
firmative defenses.On September 22, 1997, the General Counsel fileda Motion for Summary Judgment and Memorandum in
Support. On September 25, 1997, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. On October 8, 1997, the Respondent filed a
response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the grounds that the Board erred in sus-
taining the Union's objection to the initial election and
ordering a rerun election.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board toreexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Delawarecorporation, with an office and place of business in
Sacramento, California, has been engaged in the manu-
facture of finished paper goods for the food service in-
dustry. During the 12-month period ending August 30,
1996, the Respondent, in conducting its business oper-
ations, sold and shipped goods valued in excess of
$50,000 directly to customers located outside the State
of California.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the second election held June 27, 1997,the Union was certified on July 8, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:2All full-time and regular part-time hourly produc-
tion and maintenance employees employed by the
Employer at its Sacramento, California place of
business; excluding office clerical employees,
quality control employees, managerial employees,
guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about July 25, 1997, the Respondent has re-fused the Union's request to bargain. We find that this
refusal constitutes an unlawful refusal to bargain in
violation of Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after July 25, 1997, to recognizeand bargain with the Union as the exclusive collective-
bargaining representative of employees in the appro-
priate unit, the Respondent has engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to recognize and bargain on request
with the Union, and, if an understanding is reached, to
embody the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to recognize and bargain in good faith
with the Union. Mar-Jac Poultry Co., 136 NLRB 785(1962); Lamar Hotel, 140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379
U.S. 817 (1964); Burnett Construction Co., 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Temple Inland Food Service Corporation,
Sacramento, California, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain withWarehousemen's Union Local 17, International Long-
shoremen's and Warehousemen's Union, AFL±CIO, as
the exclusive bargaining representative of the employ-
ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time hourly produc-tion and maintenance employees employed by the
Employer at its Sacramento, California place of
business; excluding office clerical employees,
quality control employees, managerial employees,
guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Sacramento, California, copies of theattached notice marked ``Appendix.''3Copies of thenotice, on forms provided by the Regional Director for
Region 20, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 4, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 31, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Warehouse-men's Union Local 17, International Longshoremen's
and Warehousemen's Union, AFL±CIO, as the exclu-
sive representative of the employees in the bargaining
unit. 3TEMPLE INLAND FOOD SERVICE CORP.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time hourly produc-tion and maintenance employees employed by us
at our Sacramento, California place of business;
excluding office clerical employees, quality con-
trol employees, managerial employees, guards and
supervisors as defined in the Act.TEMPLEINLANDFOODSERVICECOR-PORATION  5The National Labor Relations Board has found that we violated the National Labor Relations Act andhas ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with WAREHOUSEMEN'S UNION LOCAL 17, INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, AFL±CIO, as the exclusive representative
of the employees in the bargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put in writing and sign any agreement reachedon terms and conditions of employment for our employees in the bargaining unit:All full-time and regular part-time hourly production and maintenance employees employed byus at our Sacramento, California place of business; excluding office clerical employees, quality
control employees, managerial employees, guards and supervisors as defined in the Act.TEMPLE INLAND FOOD SERVICECORPORATION(Employer)DatedBy(Representative)(Title)
901 Market Street, Room 400, San Francisco, California 94103-1735, Telephone 415±356±5138.